 


114 HR 1356 IH: Women Veterans Access to Quality Care Act of 2015
U.S. House of Representatives
2015-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1356 
IN THE HOUSE OF REPRESENTATIVES 
 
March 13, 2015 
Mr. Coffman (for himself and Ms. Speier) introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To improve the provision of health care for women veterans by the Department of Veterans Affairs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Women Veterans Access to Quality Care Act of 2015. 2.Establishment of structural standards to meet gender-specific health care needs in medical facilities of Department of Veterans Affairs (a)Establishment (1)In generalThe Secretary of Veterans Affairs shall establish standards to ensure that all medical facilities of the Department of Veterans Affairs have the structural characteristics necessary to adequately meet the gender-specific health care needs of veterans at such facilities, including privacy, safety, and dignity. 
(2)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary shall promulgate regulations to carry out paragraph (1). (b)Integration into prioritization methodologyNot later than 270 days after the date of the enactment of this Act, the Secretary shall integrate the standards established under subsection (a)(1) into the prioritization methodology used by the Department under paragraph (5) of section 8104(b) of title 38, United States Code, with respect to requests for the funding of major medical facility projects and major medical facility leases under such section. 
(c)ReportNot later than 450 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the standards established under subsection (a)(1) that includes the following: (1)A list of the medical facilities of the Department that fail to meet such standards. 
(2)The minimum total cost of the projects or leases that would be required to ensure that all medical facilities of the Department meet such standards. (3)The number of such projects or leases that qualify as a major medical facility project or major medical facility lease under section 8104(a)(3). 
(4)Where each such project or lease is located in the current project prioritization of the Department. 3.Use of health outcomes for women veterans in evaluating the performance of directors of medical centers of Department and disclosure of health outcomes (a)Evaluation of directorsThe Secretary of Veterans Affairs shall use health outcomes for women veterans furnished hospital care, medical services, and other health care by the Department of Veterans Affairs in evaluating the performance of directors of medical centers of the Department. 
(b)Public availability 
(1)In generalThe Secretary shall publish on an Internet website of the Department available to the public information on the performance of directors of medical centers of the Department with respect to health outcomes for women veterans. (2)Data on health outcomesThe Secretary shall publish on an Internet website that is available to the public of each medical facility of the Department the following: 
(A)Data on health outcomes pursuant to key health outcome metrics at such facility for veterans who are women. (B)A comparison of how such data compares to data on health outcomes pursuant to key health outcome metrics at such facility for veterans who are men. 
(C)Explanatory or clarifying information necessary for members of the public to understand the data under subparagraphs (A) and (B). 4.Increase in number of obstetricians and gynecologists of Department of Veterans Affairs (a)RequirementNot later than 540 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall ensure that every medical center of the Department of Veterans Affairs has a full-time obstetrician or gynecologist. 
(b)Pilot program on increase of residency and medical education positionsNot later than two years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall carry out a pilot program to increase the number of residency program positions and graduate medical education positions for obstetricians and gynecologists at medical facilities of the Department of Veterans Affairs in not less than three Veterans Integrated Service Networks of the Department. 5.Procedures for provision of certain information to State veterans agencies to facilitate the furnishing of assistance and benefits to veterans (a)Procedures requiredThe Secretary of Veterans Affairs shall develop procedures to share the information described in subsection (b) regarding veterans with State veterans agencies in electronic data format as a means of facilitating the furnishing of assistance and benefits to veterans. 
(b)Covered informationThe information shared with State veterans agencies under subsection (a) regarding a veteran shall include the following: (1)Military service and separation data. 
(2)A personal email address. (3)A personal telephone number. 
(4)A mailing address. (c)Opt-Out electionA veteran may elect to prevent their information from being shared with State veterans agencies under subsection (a) pursuant to a process that the Secretary shall establish for purposes of this subsection. 
(d)Use of informationThe Secretary shall ensure that the information shared with State veterans agencies in accordance with the procedures developed under subsection (a) is only shared by such agencies with county government veterans service offices for such purposes as the Secretary shall specify for the administration and delivery of assistance and benefits. 6.Comptroller General report on ability of medical centers of Department of Veterans Affairs to meet health care needs of women veterans (a)In generalThe Comptroller General of the United States shall carry out an examination of whether the medical centers of the Department of Veterans Affairs are able to meet the health care needs of women veterans. 
(b)ElementsThe examination under subsection (a) shall address, with respect to each medical center of the Department, at a minimum, the following: (1)The wait times for women veterans for appointments for the receipt of hospital care, medical services, or other health care. 
(2)Whether the medical center has a clinic that specializes in the treatment of women. (3)The number of full-time obstetricians or gynecologists. 
(4)The number of health professionals trained in women's health. (5)The extent to which the medical center conducts regular— 
(A)training on issues specific to women's health; and (B)sensitivity training. 
(6)The differences in health outcomes between men and women. (7)The security and privacy measures used in registration, clinical, and diagnostic areas. 
(8)The availability of gender-specific equipment or procedures. (9)The extent to which the Center for Women Veterans of the Department advises and engages with the medical center with respect to providing health care to women veterans. 
(10)The extent to which the medical center implements directives from the Center for Women Veterans. (11)The outreach conducted by the Department to women veterans in the community served by the medical center. 
(12)The collaboration between the medical center and non-Department entities, including veterans service organizations, to meet the health care needs of women veterans. (13)The effectiveness of Patient Aligned Care Teams in meeting the health care needs of women veterans. 
(c)ReportNot later than 270 after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the examination carried out under subsection (a). (d)Veterans service organization definedIn this section, the term veterans service organization means an organization recognized by the Secretary for the representation of veterans under section 5902 of title 38, United States Code. 
 
